Citation Nr: 0708926	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-22 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a higher (compensable) initial evaluation 
for Hodgkin's disease with medi-port for chemotherapy.

2.  Entitlement to a higher (compensable) initial evaluation 
for reactive airway disease.

3.  Entitlement to a higher (compensable) initial evaluation 
for gastroesophageal reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1988 to 
May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO), which granted service connection for 
Hodgkin's disease, reactive airway disease, and GERD and 
rated each of these disabilities as noncompensably disabling, 
effective from May 2003. 

In October 2006, the veteran appeared at the RO and offered 
testimony in support of his claim.  The transcript of the 
veteran's testimony has been associated with his claims file.  
At the hearing the veteran submitted additional evidence 
accompanied by waiver of RO consideration, which will be 
considered by the Board in adjudication of this appeal.

The issue of a higher (compensable) initial evaluation for 
restrictive airway disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence reflects that the veteran's 
service-connected Hodgkin's disease is currently in 
remission, and that there are currently no significant 
residuals of this disease to separately rate.

2.  The veteran's GERD is productive of pyrosis and 
regurgitation, shown to recur occasionally rather than 
persistently.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
service-connected Hodgkin's disease are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31 
and Part 4, Diagnostic Code 7709 (2006).

2.  The criteria for an initial 10 percent evaluation for 
GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31 and Part 4, Diagnostic Code 
7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004 and February 
2005, and a rating decision in November 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities, (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred or aggravated 
during military service and the residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a zero percent rating is 
assigned.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Hodgkin's disease

Service medical records show that the veteran was diagnosed 
with Hodgkin's disease in September 1995 and underwent a 
course of chemotherapy and radiation therapy and achieved a 
clinical complete remission.  He was noted in November 2002 
to be seven years out from his diagnosis of Hodgkin's disease 
and to have evidence that the likelihood of a cure is 
extremely high.

When examined by VA in July 2004, it was noted that the 
veteran completed chemotherapy for his Hodgkin's disease in 
May 1996 and then was treated with radiation therapy for 
about one-and-a-half months.  It was further noted that since 
then he has been in remission and has had no further 
significant symptoms except occasional chest pain on certain 
bodily movements.  Following physical examination and 
laboratory studies, Hodgkin's disease in full remission was 
diagnosed.

Under the applicable rating criteria, Diagnostic Code 7709 
provides that a 100 percent rating is warranted for Hodgkin's 
disease where there is active disease or during a treatment 
phase.  The 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after the discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based on that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105.  If there has been no local recurrence or 
metastasis, the disorder shall be rated on the residuals.  
38 C.F.R. § 4.117, Diagnostic Code 7709.

During the hearing held in March 2005, the veteran testified 
that as a result of his Hodgkin's disease he has fatigue and 
pain.

The medical evidence reflects that by the date service 
connection became effective (May 19, 2003) the veteran's 
Hodgkin's disease was no longer active, and that the 
veteran's treatment had been discontinued.  In this regard, 
the Board notes that when examined by VA in July 2004 it was 
noted the veteran's last treatment with chemotherapy was in 
May 1998 and that radiation therapy was completed 
approximately one-and-a-half months thereafter.  He was found 
on that examination to be in full remission.  Furthermore, 
there is no competent evidence that the disorder is currently 
productive of any disabling residuals. 

The Board notes that on VA respiratory examination in July 
2004, the examining physician did state that the veteran's 
occasional fatigue and general weakness is likely to be 
caused by his Hodgkin's disease but did not find that the 
veteran met the diagnostic criteria for chronic fatigue 
syndrome.

Thus, the competent evidence shows that Hodgkin's disease 
while likely productive of occasional fatigue and general 
weakness is not productive of any significant residual 
impairment.  The veteran's personal beliefs that he currently 
manifests other significant symptoms attributable to his 
Hodgkin's disease cannot be accepted as competent evidence in 
the case.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (2006). Accordingly, the Board concludes 
that the criteria for assignment of a compensable rating for 
Hodgkin's disease are not met. 

Finally, the Board notes that the evidence of record does not 
indicate that the current disability level is significantly 
different from any other period during the veteran's appeal.  
Therefore, "staged" ratings under Fenderson are not in order 
in this case.

The Board finds that the preponderance of the evidence is 
against the claim for a compensable rating for Hodgkin's 
disease and that claim is denied.  38 U.S.C.A. § 5107(b).

GERD

The veteran's service medical records show that he was 
diagnosed as having GERD in August 2001.
 
During VA examination for digestive conditions in July 2004, 
the veteran described stomach problems involving acid reflux 
on and off for the last five years.  The veteran reported 
taking Tums, one or two pills every day, which he reported 
helped to some extent.  The veteran reported that his bowel 
movements were normal and he denied any history of 
gastrointestinal (GI) bleeding.  His weight was noted to be 
176 pounds. Upon physical examination, his abdomen was soft 
and nontender.  There were no masses or organomegaly.  Bowel 
sounds were normal.  An upper GI series revealed a small 
sliding hiatal hernia with mild reflux on Valsalva maneuver.  
The examiner diagnosed GERD with mild hiatal hernia.  He 
further stated that the veteran was currently mildly 
symptomatic and advised follow-up and appropriate medications 
as required.

During his hearing in October 2006, the veteran described 
daily use of medications for his GERD, with gastric 
regurgitation and pain that ran inside his shoulder and to 
the center of his back.

The RO has evaluated the veteran's GERD by analogy at the 
zero percent rate under 38 C.F.R. § 4.114, Diagnostic Code 
7346. See 38 C.F.R. §§ 4.20, 4.27 (2006).

Under those criteria, a minimum 10 percent evaluation is 
warranted for two or more symptoms for the 30 percent 
evaluation for a hiatal hernia, of less severity. A 30 
percent evaluation is assigned for persistently recurrent 
epigastric distress, with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

In this case, the Board first notes that there is a basis for 
a minimum compensable evaluation of 10 percent for GERD, as 
the evidence reflects both pyrosis and regurgitation, two of 
the symptoms listed in the criteria for a 30 percent 
evaluation and referred to in the criteria for a 10 percent 
evaluation.

The question thus becomes whether a higher evaluation of 30 
percent is warranted. In this regard, the Board notes that 
the veteran has described his regurgitation as more 
occasional than persistent in degree.  There is no objective 
indication of arm or shoulder pain, although the veteran has 
stated that he has arm pain.  Most importantly, however, the 
clinical record does not demonstrate or suggest that this 
disorder results in considerable impairment of the veteran's 
health.  Therefore, the Board finds that this disability 
picture is not consistent with a 30 percent initial 
evaluation.

Finally, the Board notes that the evidence of record does not 
indicate that the current disability level is significantly 
different from any other period during the veteran's appeal.  
Therefore, "staged" ratings under Fenderson are not in order 
in this case.

Overall, the evidence supports an initial 10 percent 
evaluation, but not more, for the veteran's GERD.  To this 
extent, the appeal is granted.  However, the preponderance of 
the evidence is against the veteran's claim for a rating 
greater than 10 percent.




ORDER

A higher (compensable) initial evaluation for Hodgkin's 
disease with medi-port for chemotherapy is denied.

A higher 10 percent evaluation, and no more, for GERD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 


REMAND

With respect to the claim for an increased (compensable) 
rating for reactive airway disease, the Board notes that the 
veteran's disability is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2006).  The criteria provide for 
ratings based on findings from a pulmonary function test 
(PFT).  A PFT, among other things, results in calculations of 
forced expiratory volume in one second (FEV-1), the ratio of 
forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC), diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)), as 
well as the maximum oxygen consumption in ml/kg/min.

A review of the record reflects pulmonary function tests in 
July 2004 did not report findings regarding the DLCO (SB) or 
maximum oxygen consumption.  Therefore, the Board can not say 
that a compensable rating would not be warranted absent 
current findings pertinent to DLCO (SB) and maximum oxygen 
consumption.  The Board finds that the RO should schedule the 
veteran for a VA respiratory examination, which should 
include a PFT with all findings responsive to the applicable 
rating criteria. 

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  Arrange for pulmonary function 
studies to be accomplished, with FEV-1, 
FEV-1/FVC, DLCO (SB), and maximum oxygen 
consumption (in ml/kg/min) results noted.  
If any of these particular test results 
cannot be obtained, the examiner must 
provide an explanation.  The examiner 
must also report whether the veteran 
evidences cor pulmonale, right 
ventricular hypertrophy or pulmonary 
hypertension, and whether the veteran is 
in need of outpatient oxygen therapy.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

2.  Then, readjudicate the issue of 
entitlement to an increased rating for 
reactive airway disease.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case to the 
veteran and his representative.  Allow 
the appropriate period of time for 
response, then return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


